UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-11917 THE DAVEY TREE EXPERT COMPANY (Exact name of registrant as specified in its charter) Ohio 34-0176110 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1500 North Mantua Street P.O. Box 5193 Kent, Ohio 44240 (Address of principal executive offices) (Zip code) (330) 673-9511 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): £ Large Accelerated Filer S Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S There were 14,781,488 Common Shares, $1.00 par value, outstandingas of April 30, 2010. The Davey Tree Expert Company Quarterly Report on Form 10-Q April 3, 2010 INDEX Page Part I.Financial Information Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements A — Basis of Financial Statement Preparation 5 B —Seasonality of Business 6 C — Accounts Receivable, Net 6 D — Identified Intangible Assets and Goodwill, Net 7 E — Long-Term Debt 7 F — Stock-Based Compensation 8 G — Net Periodic Benefit Cost—Defined Benefit Pension Plans 11 H — Income Taxes 12 I — Comprehensive Income (Loss) 12 J — Per Share Amounts and Common Shares Outstanding 13 K — Operations by Business Segment 14 L — Fair Value Measurements and Derivative Financial Instruments 15 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Results of Operations 19 Liquidity and Capital Resources 21 Off-Balance Sheet Arrangements 23 Contractual Obligations Summary 23 Capital Resources 23 Recent Accounting Guidance 24 Critical Accounting Policies and Estimates 25 Note Regarding Forward-Looking Statements 25 Item 3.Quantitative and Qualitative Disclosures about Market Risk 26 Item 4.Controls and Procedures 26 Part II.Other Information Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 27 Signatures 28 Exhibit Index 29 We,” “Us,” “Our,” “Davey” and “Davey Tree,” unless the context otherwise requires, means The Davey Tree Expert Company and its subsidiaries. - 1 - Index THE DAVEY TREE EXPERT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share data dollar amounts) April 3, December 31, Assets Current assets: Cash $ $ Accounts receivable, net Operating supplies Other current assets Total current assets Property and equipment Less accumulated depreciation Other assets Identified intangible assets and goodwill, net $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Other current liabilities Total current liabilities Long-term debt Self-insurance accruals Other noncurrent liabilities Common shareholders' equity: Common shares, $1.00 par value, per share; 24,000 shares authorized; 21,457 shares issued Additional paid-in capital - Common shares subscribed, unissued 42 Retained earnings Accumulated other comprehensive loss ) ) Less: Cost of Common shares held in treasury; 6,568 shares at April 3, 2010 and 6,885 shares at December 31, 2009 Common shares subscription receivable 2 26 $ $ See notes to condensed consolidated financial statements. - 2 - Index THE DAVEY TREE EXPERT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share dollar amounts) Three Months Ended April 3, April 4, Revenues $ $ Costs and expenses: Operating Selling General and administrative Depreciation and amortization Loss (gain) on sale of assets, net ) Loss from operations ) ) Other income (expense): Interest expense ) ) Interest income 17 6 Other, net ) ) Loss before income taxes ) ) Income tax benefits ) ) Net loss $ ) $ ) Net loss per share basic and diluted $ ) $ ) Weighted-average shares outstanding basic and diluted Dividends declared per share $ $ See notes to condensed consolidated financial statements. - 3 - Index THE DAVEY TREE EXPERT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended April 3, April 4, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Other Changes in operating assets and liabilities: Accounts receivable ) Operating liabilities ) ) Other ) ) ) Net cash provided by (used in) operating activities ) Investing activities Capital expenditures: Equipment ) ) Land and buildings ) ) Purchases of businesses - ) Other Net cash used in investing activities ) ) Financing activities Revolving credit facility proceeds, net Purchase of common shares for treasury ) ) Sale of common shares from treasury Dividends ) ) Other ) ) Net cash provided by financing activities Decrease in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information follows: Interest paid $ $ Income taxes paid Detail of acquisitions: Assets acquired: Receivables $
